Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Claim Amendment dated 03/06/2020
2.	New Claims 10 and 11 were added, which are supported at page 3, paragraph [0010], of the specification as originally filed.
	Thus, no new matter is present. 

Claim objections
3.	Claim 1 is objected to because of the following informalities:  
As to Claim 1: The applicants are advised to replace the claimed phrase “A sizing agent for reinforcement fiber comprising” with the new phrase “A sizing agent for reinforcement fiber, wherein the sizing agent comprises”. 
Appropriate correction is required.

Specification-Objection
4.	The abstract of the disclosure is objected to for the following reason:
	The applicants are advised to combine the two paragraphs into a single paragraph. 
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-2, 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over English Translation of Imashiro et al. (US 5,728,4321) in view of Sakurai et al. (WO 2015/194457; utilizing US 2017/0145627 as its English equivalent).
	It is noted that Sakurai et al. (WO 2015/194457) is used for date purposes only, and all paragraph numbers cited below refer to its English equivalent, namely US 2017/0145627, since WO 2015/194457 is in Japanese.
	As to Claims 1-2 and 6-11: Imashiro et al. disclose an aqueous surface-treating agent used for surface treatment of reinforcing material including carbon fiber (see, for example, abstract), corresponding to the claimed sizing agent for reinforcement fiber.  Imashiro et al. also disclose that the surface-treating agent comprises water and a carbodiimide group-containing compound having at least two carbodiimide groups per molecule (Col. 1, lines 9-15, Col. 3, lines 10-60, Col. 5, lines 5-15, and see also Synthesis Example 1).  Imashiro et al. further disclose a reinforcing material including carbon fiber that is surface treated with above described aqueous surface-treating agent (Col. 3, lines 10-15), corresponding to the claimed reinforcement fiber strand, and a composite material including a matrix that is a thermoplastic resin and the above reinforcing material (Col. 3, lines 15-20 and Col. 5, lines 55-65), corresponding to the claimed fiber-reinforced composite material. 
	However, Imashiro et al. do not specifically mention the addition of a polyamide (A) having the claimed melt viscosity.  They also do not specify using a polyamide (A) that is water soluble as required by claim 2. 
	Nevertheless, Sakurai et al. disclose the use of water-soluble polyamide having a melt viscosity of 50-300 mPa·s at 150 degrees Celsius (overlaps with the claimed melt viscosity of 100-15,000 mPa·s at 150 degrees Celsius) as a sizing agent for reinforcing fiber useful for composite materials having advantageous properties (Paragraphs [0017]-[0019] and [0035] and see also abstract).  See MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art in the employ the water-soluble polyamide having the claimed melt viscosity taught by Sakurai et al. in the sizing agent of the Imashiro et al., with a reasonable expectation of successfully using the same for treating reinforcing fibers suitable for preparing composite materials having desired properties. 
	As to Claim 4: Imashiro et al. disclose using carbodiimide group containing compound in an amount of 1-40% by weight for the purposes of preparing desired surface-treating agent (sizing agent) for reinforcing material (Col. 5, lines 5-17), but do not specifically mention the weight ratio of the carbodiimide group containing compound to polyamide as required by claim 4.  Nevertheless, Sakurai et al. disclose that the blending ratio of the polyamide is below 50 for the purposes of imparting desired mechanical properties to composite materials (Paragraphs [0040]-[0043]).  Thus, it would have been obvious to one of ordinary skill in the art to employ optimum or workable amounts of the carbodiimide group containing compound and polyamide, corresponding to the claimed weight ratio, for the purposes of preparing desired surface treating agent (sizing agent) for reinforcing materials for composite materials as suggested by Imashiro et al. and Sakurai et al. 

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over English Translation of Imashiro et al. (US 5,728,432) in view of Sakurai et al. (WO 2015/194457; utilizing US 2017/0145627 as its English equivalent) as applied to claims 1-2, 4 and 6-11 above, and further in view of Rasmussen (US 4,218,351).
	The disclosure with respect to Imashiro et al. and Sakurai et al. in paragraph 5 are incorporated here by reference. They do not specify the polyamide as being a condensation-polymerization product of an amine and a carboxylic acid and has an oxyalkylene group as required by claim 3.
	However, Rasmussen discloses the use of polyamide that is a condensation-polymerization product of an amine and a carboxylic acid and has an oxyalkylene group for the purposes of imparting advantageous physical and chemical properties (Col. 1, lines 5-15, Col. 2, line 40-Col. 7, line 20, and Col. 7, line 65-Col. 8, line 15).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to use the polyamide that is a condensation-polymerization product of an amine and a carboxylic acid and has an oxyalkylene group taught by Ramussen et al. in the sizing agent suggested by Imashiro et al and Sakurai et al., with a reasonable expectation of successfully imparting advantageous physical and chemical properties.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over English Translation of Imashiro et al. (US 5,728,432) in view of Sakurai et al. (WO 2015/194457; utilizing US 2017/0145627 as its English equivalent) as applied to claims 1-2, 4 and 6-11 above, and further in view of Chieng et al. (US 2015/0010745). 
	The disclosure with respect to Imashiro et al. and Sakurai et al. in paragraph 5 are incorporated here by reference.  They do not specify the chemical formula weight of the carbodiimide group containing compound required by claim 5.
	However, Chieng et al. disclose the use of carbodiimide group containing compound having a chemical formula weight in the range of 385-590 per 1 mole of the carbodiimide group (which overlaps with the claimed chemical formula weight of 300-600 per 1 mole of the carbodiimide group) for the purposes of obtaining advantageous tensile strength for articles (Paragraph [0022] and see Table 3, Examples 6-9 of Chieng et al.).  See MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the carbodiimide group-containing compound having the claimed chemical formula weight taught by Chieng et al. in the sizing agent suggested by Imashiro et al. and Sakurai et al., with a reasonable expectation of successfully obtaining advantageous tensile strength for articles.

Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 03/06/2020.